     Case 2:20-cv-01979-JAM-AC Document 25 Filed 09/10/21 Page 1 of 2


 1                       IN THE UNITED STATES DISTRICT COURT
 2                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 3
     Brianda Saray Cabada,               )        Case No.: 2:20-cv-1979 JAM AC
 4
                                         )
 5               Plaintiff.              )        [PROPOSED] ORDER
 6                                       )        AWARDING EAJA FEES
                 vs.                     )
 7
                                         )
 8   Andrew Saul,                        )
 9   Commissioner of Social Security,    )
10               Defendant.
11

12
           Based upon the parties’ Stipulation for Award of EAJA Fees Pursuant to the
13

14   Equal Access to Justice Act 28 U.S.C. §2412(d) (“Stipulation”),

15         IT IS ORDERED that EAJA fees are awarded in the amount of $7450.00,
16
     subject to the terms of the Stipulation. IT IS ORDERED that EAJA fees are
17

18   awarded to Plaintiff in the amount of $7450.00, subject to any federal debt owed by

19   the Plaintiff. If the Department of the Treasury determines that Plaintiff does not
20
     owe a federal debt, the government shall cause the payment of fees be made
21

22   directly to Eddy Pierre Pierre and/or Pierre Pierre Law, P.C., pursuant to the
23   Assignment executed by Plaintiff.       Any payments made shall be delivered to
24
     Plaintiff’s counsel.
25

26

27

28
     Case 2:20-cv-01979-JAM-AC Document 25 Filed 09/10/21 Page 2 of 2


 1
     Dated: September 9, 2021
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
